Per Curiam.
Relator has filed in this court petition for writ of mandate asking that respondent court be mandated to fix an appeal bond on his appeal to this court from a judgment of conviction in respondent court.
From the petition it appears that relator was arrested on May 17, 1957, upon a charge of direct contempt of respondent court. That relator was held without bond, and on May 20, 1957, was tried upon said charge of contempt and found guilty and fined in the sum of $500.00 and sentenced to three months’ imprisonment. Relator appeals from the judgment of conviction to this court pursuant to statute1 and upon the refusal of respondent court to set an appeal bond, has petitioned this court to mandate respondent to fix the amount of his appeal bond.
Pursuant to this court’s authority to issue writs of mandate and prohibition in aid of its appellate jurisdiction,2 we issued the alternative writ prayed for. Since issuing the alternative writ, respondent has filed in this court response showing that respondent has now fixed relator’s appeal bond in said cause in the amount of $5,000.00 and directing relator’s release from custody upon the posting of good and sufficient bond in such amount.
As respondent has complied with the alternative writ by fixing the amount of bond, the matters herein *3involved have become moot, and the alternative writ is now dissolved and the permanent writ denied.
Note. — Reported in 143 N. E. 2d 289.

. Acts of 1879 (Spec. Sess.), eh. 35, §7, p. 112, being Burns’ §3-907, 1946 Replacement.


. Acts of 1955, ch. 253, §1, p. 647, being Burns’ §3-2201, 1946 Replacement. (1955 Cum. Supp.)